—Order and judgment (one paper), Supreme Court, New York County (Elliott Wilk, J.), entered January 12, 1999, which granted plaintiffs motion for summary judgment and awarded it a total sum of $108,701.10, unanimously affirmed, without costs.
Given the terms of the guaranty executed by defendant, plaintiff lender’s failure to perfect its security interest in certain collateral allegedly including intellectual property and general intangibles would not, even if such property existed, relieve defendant of his obligations as guarantor (see, Executive Bank v Tighe, 54 NY2d 330, 333). We do not reach the argument that the lender violated an implied covenant of good faith and fair dealing since it is raised for the first time on appeal (see, Murray v City of New York, 195 AD2d 379, 381). Were we to reach it, we would find it to be without merit. We have considered defendant’s remaining arguments and find them unavailing. Concur — Rosenberger, J. P., Williams, Ellerin and Saxe, JJ.